Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

AND CHANGE IN CONTROL AGREEMENT

 

This Amendment to Employment Agreement and Change in Control Agreement (the
“Amendment”) is made the 28th day of December 2017 between ALLIED MOTION
TECHNOLOGIES INC., a Colorado corporation (the “Company”) and RICHARD S. WARZALA
( “Employee”).

 

WHEREAS, the Company and Employee are parties to an Amended and Restated
Employment Agreement dated as of March 22, 2016 (the “Employment Agreement”);

 

WHEREAS, the Company and  Employee are parties to a letter agreement dated
December 22, 2008 which provides Employee with certain benefits if his
employment terminates after a Change in Control of the Company (the “CIC
Agreement”);

 

WHEREAS, the Company and Employee desire to amend the Employment Agreement and
the CIC Agreement as provided in this Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below:

 

1.             Any capitalized term not defined in this Amendment shall have the
meaning set forth in the Employment Agreement or the CIC Agreement.

 

2.             Definitions:  As used in this Amendment, the following terms
shall have the meanings set forth below:

 

“Good Reason” means the occurrence of any of the circumstances set forth in
subsections (A) through (I) of Section 3(iii) of the CIC Agreement, without any
requirement that a “change in control of the Company” shall have taken place in
order for such circumstance to have occurred and provided that references in
those subsections to “immediately prior to the change in control of the Company”
or “at the time of the change in control of the Company” shall be considered to
mean immediately prior to or at the time of the occurrence of the change,
alteration, relocation, failure, event or other circumstance that constitutes
Good Reason.

 

“Retirement” means the election of Employee to voluntarily terminate his
employment with the Company effective on the last day of the Initial Period or
any date thereafter by submitting a written retirement election to the
Compensation Committee of the Board of Directors at least 120 days before the
proposed effective date of retirement notifying the Company of Employee’s
election to retire, which such election shall be irrevocable.

 

--------------------------------------------------------------------------------


 

3.             Term.  Section 2 of the Employment Agreement is amended to read
in its entirety as follows:

 

2.               Term of Employment.  The term of this Agreement is effective
for a period commencing December 28, 2017 and continuing through the close of
business on January 2, 2021 (the “Initial Period”), subject to earlier
termination as provided in Section 4.  The Initial Term can be extended for one
year periods (each a “Renewal Period”) by mutual agreement of the parties to be
reached no later than 120 days prior to the end of the Initial Period or any
Renewal Period, as the case may be.

 

4.             Termination of Employment for Cause.  The provisions of this
Section 4 of this Amendment  supersede in all respects the provisions of
Section 4.1(b) of the Employment Agreement.  In the event that Employee is
terminated by the Company for Cause, the Company shall pay Employee (a) his then
current Base Salary through the Date of Termination, (b) all fringe benefits
through the end of the calendar month in which the Date of Termination occurs;
(c) any cash annual Bonus earned in a year prior to the year during which the
Date of Termination occurs that has not been fully paid to Employee; and (d) any
incurred but unreimbursed business expenses (collectively the “Accrued
Obligations”).

 

5.             Death or Disability.  In the event that Employee’s employment is
terminated as a result of death or Disability, in addition to the payments
provided for in Sections 4.3, 4.4 and 4.5 of the Employment Agreement, the
Company shall pay Employee, to the extent not otherwise payable to Employee
pursuant to Sections 4.3, 4.4 or 4.5 of the Employment Agreement, the Accrued
Obligations .  In addition, (a) all of Employee’s outstanding equity grants and
awards that vest on the basis of the passage of time only (“Time Based Awards”)
or that vest on the basis of performance criteria (“Performance-Based Awards”)
that have been earned but are still subject to time-based vesting and that have
not previously vested shall accelerate and become fully vested upon the Date of
Termination, and (b) Employee shall also be entitled to receive a pro rata
portion of the cash or securities that would otherwise have been earned under
any outstanding equity grants and awards that are Performance Based Awards (if
any) had Employee remained employed, such pro rata portion to be determined by
multiplying (i) the amount of such award or grant that would have been earned
(if any) had Employee remained employed by the Company through the last vesting
date under such award or grant by (ii) a fraction, the denominator of which is
the aggregate number of days since the beginning of the performance period
applicable to such award or grant (the “Performance Period”) during which
employment is terminated through the last day of the Performance Period
applicable to such award or grant and the numerator of which shall be the number
of days Employee is employed during the Performance Period during which
employment is terminated; provided, that the transfer of stock or cash, if any,
will not occur until and after the applicable performance criteria is achieved
and certified in accordance with the terms applicable to such grant or award. 
This provision shall control over any conflicting provisions under the equity
incentive plans or grant or award agreements pursuant to which such grants or
awards were made.

 

2

--------------------------------------------------------------------------------


 

6.             Termination Without Cause.  In the event that the Company
terminates Employee’s employment without Cause, in addition to the payments
provided for in Section 4.6 of the Employment Agreement, the Company shall pay
Employee, to the extent not otherwise payable to Employee pursuant to
Section 4.6 of the Employment Agreement, the Accrued Obligations. In addition,
(a) all of Employee’s outstanding equity grants and awards that are Time Based
Awards or Performance-Based Awards that have been earned but are still subject
to time-based vesting and that have not previously vested shall accelerate and
become fully vested upon the Date of Termination, and (b) Employee shall also be
entitled to receive a pro rata portion of the cash or securities that would
otherwise have been earned under any outstanding equity grants and awards that
are Performance Based Awards (if any) had Employee remained employed, such pro
rata portion to be determined by multiplying (i) the amount of such award or
grant that would have been earned (if any) had Employee remained employed by the
Company through the last vesting date under such award or grant by (ii) a
fraction, the denominator of which is the aggregate number of days since the
beginning of the Performance Period during which employment is terminated
through the last day of the Performance Period applicable to such award or grant
and the numerator of which shall be the number of days Employee is employed
during the Performance Period during which employment is terminated; provided,
that the transfer of stock or cash, if any, will not occur until and after the
applicable performance criteria is achieved and certified in accordance with the
terms applicable to such grant or award.  This provision shall control over any
conflicting provisions under equity incentive plans or grant or award agreements
pursuant to which such grants or awards were made.

 

7.             Termination by Employee for Good Reason.  Employee may terminate
his employment under the Employment Agreement for Good Reason.  Employee shall
notify the Company in writing within 30 days of the initial existence of the
event which Employee believes constitutes Good Reason, such written notice to
specify in reasonable detail the nature of the alleged Good Reason (“Good Reason
Notice”).  Following the Company’s receipt of such written notice, the Company
shall have a period of 30 days in which to cure such alleged Good Reason before
Employee shall be entitled to elect to terminate the Employment Agreement and
his employment with the Company for Good Reason.  If the Company shall fail to
cure such alleged Good Reason within such 30 day period, Employee shall have a
period of 60 days from and after the end of such cure period in which to elect
to terminate his employment with the Company.  Any such election must be made in
writing delivered to the Compensation Committee of the Board and shall be
irrevocable.  Failure to provide such election within such 60 day period shall
be deemed to be an irrevocable waiver by Employee of the termination rights with
respect to the facts and circumstances set forth in the underlying Good Reason
Notice.  The Date of Termination shall be the date of delivery of the
irrevocable election by Employee.

 

In the event that Employee terminates his employment for Good Reason, the
Company shall pay to Employee the same amounts Employee would receive in the

 

3

--------------------------------------------------------------------------------


 

event the Company terminated his employment under the Employment Agreement
without Cause, including the acceleration of equity grants and awards provided
for under Section 6 of this Amendment.  For avoidance of doubt, if the event
constituting Good Reason is a reduction in Employee’s Base Salary, the rate of
Base Salary in effect for purposes of determining the amounts payable to
Employee pursuant to the preceding sentence shall be the rate in effect
immediately prior to such reduction.

 

8.             Retirement.  Employee may terminate Employee’s employment with
the Company by delivery of a written notice of Retirement.

 

In the event that Employee’s employment with the Company terminates as a result
of Retirement the Company shall pay Employee the Accrued Obligations.  In
addition,  (a) the Company shall pay to Employee in a lump sum within 30 days of
the effective date of Retirement a pro rata portion (based on the number of days
employed during the Performance Period during which employment terminates
divided by the total number of days in the Performance Period) of the target
Bonus Employee was eligible to receive for the Performance Period in which
termination occurs had termination not occurred at all, (b) all of Employee’s
outstanding equity grants and awards that are Time Based Awards (including
Performance Based Awards that have been earned but still remain subject to the
time based vesting) shall accelerate and become fully vested, and (c) all of
Employee’s outstanding equity grants and awards that are Performance Based
Awards that have not been earned at the time of the Employment Termination Date
shall be forfeited.

 

9.             Bonus and Grants Under Equity Incentive Plans.  The provisions in
this Section 9 of this Amendment supersede in all respects the provisions of
Sections 3.2 and 3.3 of the Employment Agreement.  During the Initial Period and
any Renewal Period, Employee shall be eligible to receive in addition to current
Base Salary and those benefits that the Employee is currently receiving, cash
and equity-based incentive compensation (the “Incentive Compensation”) based on
the long and short term performance of the Company compared to goals set by the
Compensation Committee after consultation with Employee.  As of the date of this
Amendment, Incentive Compensation that can be earned by Employee consists of
annual cash bonuses based on Economic Value Added, equity incentive awards based
on the short term performance of the Company, equity incentive awards based on
the long term performance of the Company, and a contribution to a deferred
compensation plan based on a minimum return on equity.  The Compensation
Committee (i) will annually set performance goals for Incentive Compensation
after consultation with Employee and (ii) may from time to time change the
components of Incentive Compensation, so long as such changes afford to Employee
the opportunity to earn the same aggregate amount in Incentive Compensation as
exists as of the date hereof.  For purposes of the second clause of the
preceding sentence, the parties acknowledge that Employee’s opportunity to earn
Incentive Compensation is currently 70% of Base Salary at target (but uncapped
as to maximum payout) with respect to the annual cash bonus component of
Incentive Compensation and 100% of Base Salary with respect to each of

 

4

--------------------------------------------------------------------------------


 

the other components of Incentive Compensation described in the third sentence
of this Section 9.

 

10.          Amendment to Section 4 of the CIC Agreement.  The parties agree
that (i) the Company shall have no liability to make any Gross-Up Payment to
Employee and (ii) all references to the Gross-Up Payment shall be removed from
the CIC Agreement.  The parties further agree that the following provision shall
be added to the CIC Agreement as Section 4(vi):

 

(vi)          If any payment or benefit that you would receive from the Company
or otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be reduced to the Reduced Amount.  The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in your receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order:  reduction of cash payments;
cancellation of accelerated vesting of equity grants and awards; reduction of
employee benefits.  In the event that acceleration of vesting of equity grant
and award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of your equity grants and
awards.

 

The Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder and perform the foregoing calculations. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder. The accounting firm engaged to
make the determinations hereunder shall provide its calculations, together with
detailed supporting documentation, to you and the Company within fifteen (15)
calendar days after the date on which right to a Payment is triggered (if
requested at that time by you or the Company). Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
you and the Company.

 

11.            Amendment to Section 2 of the CIC Agreement.  The parties agree
that Section 2 of the CIC Agreement shall be amended to add the following
subsection (iii):

 

(iii)  Notwithstanding any other provision of this Agreement, with respect to
any amounts that represent deferred compensation subject to Code 409A,

 

5

--------------------------------------------------------------------------------


 

a change in control of the Company will be considered to have occurred only if
the event constitutes a change in control event under Code Section 409A.

 

12.          Notices to the Company.  Any notice addressed to the Company
pursuant to the Employment Agreement or CIC Agreement shall be addressed to 495
Commerce Drive, Suite 3, Amherst, New York 14228.

 

13.          Effect on Existing Agreements.  To the extent any provision of the
Employment Agreement or CIC Agreement conflicts with or is in conflict with the
provisions of this Amendment, the provisions of this Amendment shall control. 
Any provision of the Employment Agreement or CIC Agreement not modified by this
Amendment shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement, which
may be in separate counterparts, effective as of the Effective Date.

 

 

 

Company:

 

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

By:

/s/ Richard D. Federico

 

Name: Richard D. Federico

 

Title: Chair of the Compensation Committee

 

 

 

Employee:

 

 

 

/s/ Richard S. Warzala

 

Name: Richard S. Warzala

 

6

--------------------------------------------------------------------------------